 


109 HR 2719 IH: Clean Water Protection Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2719 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Pallone (for himself, Mr. Shays, Ms. Millender-McDonald, Mr. Olver, Mr. George Miller of California, Mr. Van Hollen, Mr. Markey, Mr. Farr, Mr. Serrano, Mr. Gutierrez, Mr. Kildee, Mr. DeFazio, Mrs. Jones of Ohio, Mr. Andrews, Ms. Lee, Mr. Holt, Mr. Waxman, Ms. Baldwin, Ms. Schakowsky, Mr. Owens, Mr. McDermott, Mr. McGovern, Mr. Case, Mr. Frank of Massachusetts, Mr. Berman, Mr. Filner, Mr. Honda, Ms. Woolsey, Mr. Kennedy of Rhode Island, Mr. Sanders, Mr. Kucinich, Mr. Lewis of Georgia, Mr. Cummings, Ms. DeLauro, Mr. Spratt, Mr. Langevin, Mr. Allen, Mr. Brown of Ohio, Ms. Slaughter, Ms. Eshoo, Mr. Smith of Washington, Ms. McCollum of Minnesota, Mr. Wexler, Mr. Stark, Mr. Gilchrest, Mrs. Johnson of Connecticut, Mr. McHugh, Mr. Menendez, Mr. Grijalva, Mr. Hinchey, Mr. Neal of Massachusetts, Mr. Payne, Mr. Blumenauer, Mrs. Capps, and Mr. Miller of North Carolina) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Federal Water Pollution Control Act to clarify that fill material cannot be comprised of waste. 
 
 
1.Short titleThis Act may be cited as the Clean Water Protection Act. 
2.Definition of fill materialSection 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) is amended by adding at the end the following: 
 
(24)Fill materialThe term fill material means any pollutant which replaces portions of the waters of the United States with dry land or which changes the bottom elevation of a water body for any purpose. The term does not include any pollutant discharged into the water primarily to dispose of waste.. 
 
